In the Matter of the City of New York, Respondent, Acting for and on Behalf of the New York City Housing Authority, Relative to Acquiring Title to Real Property within the Area Bounded by Park Avenue and Other Streets in the Borough of Manhattan, City of New York, Duly Selected as a Site for the Abraham Lincoln Houses. Samcar Const. Corp., Appellant.Second partial and separate final decree, so far as appealed from, unanimously modified by increasing the award for the buildings on Damage Parcel No. 44 to the sum of $40,000, and as so modified affirmed, with costs and disbursements to the appellant. No opinion. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ.